Case 6:19-cv-01185-RRS-CBW Document 7 Filed 09/16/19 Page 1 of 1 PageID #: 314



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA


 To:                All Counsel of Record

 Issued By:         Judge Robert R. Summerhays

 Re:                Puyau v. School Board Vermilion Parish, et al
                    Civil Action No. 6:19-cv-1185

 Date:              September 18, 2019


                      AMENDED MINUTES OF TELEPHONE CONFERENCE1

            The court held a telephone conference with the parties regarding the Plaintiff’s Ex Parte Motion

 for Temporary Restraining Order [doc. 4] on September 16, 2019. Participating in the conference call were

 Brett Grayson, counsel for Plaintiff and Robert Hammonds, counsel for Defendants.

            The court will hold a hearing on the request for a TRO on September 25, 2019, at 10:00 a.m. in

 Lafayette, Louisiana.

            Defendants stipulated that no actions to terminate Plaintiff’s employment would be taken prior to

 the September 25, 2019 hearing.

            The Court requests that the parties be prepared to address the plaintiff’s claims in light of Kinsey v.

 Salado Indep. Sch. Dist., 950 F.2d 988 (5th Cir. 1992). Moreover, since the plaintiff has not been terminated

 and there is no imminent termination proceeding, the Court requests that the parties be prepared to address

 ripeness in light of Kinsey. The court will rule on the basis of the parties’ papers and arguments during the

 hearing. The Court will not take evidence.




 1
     Court time – 30 min.; Court Reporter – LaRae Bourque
